Gmail - Nunez                                               https://mail.google.com/mail/u/0?ik=4d6b7e6c1f&view=pt&searc...
                            Case 1:18-cv-10522-CM Document 12   Filed 05/21/19 Page 1 of 1



                                                                            Robert Marinelli <robmarinelli@gmail.com>



         Nunez
         Weall, Katherine (LAW) <KWeall@law.nyc.gov>                                           Fri, May 3, 2019 at 2:58 PM
         To: Robert Marinelli <robmarinelli@gmail.com>


           Thanks for this, Rob. Although we believe the allega8ons against the individual oﬃcers are not suﬃciently
           alleged, we will not object to the amendment of the pleading at this 8me.



           FYI – in paragraph 34, you allege that the individual defendants are DOC oﬃcers, but then state that they
           were ac8ng pursuant to the customs, usages etc. of the New York City Police Department.



           Have a good weekend,



           Katherine



           Katherine J. Weall

           Senior Counsel

           New York City Law Department

           Tel. (212) 356-5055

           Fax: (212) 356-3509

           [Quoted text hidden]




1 of 1                                                                                                             5/21/19, 1:45 PM
